Brewer, J.
These are creditors’ bills. The complainants are judgment creditors of ono Smith P. Tuttle, who, in the latter part of 1884, failed in business. At about the time of his failure he conveyed certain real estate and his stock of goods to the officers of the First National Bank of M'inden, to secure his indebtedness to the bank. Those conveyances are challenged by the bills as fraudulent.
The complainants have clearly failed to make out a case. Tuttle was indebted to tbe bank in the sum of about $9,000. Tbe bona files and amount of this debt are undisputed. It is doubtful whether the property conveyed equaled in value the debt. The highest estimate placed by complainants’ witnesses upon its value is only $13,900, while the defendants’ witnesses all place it below the face of the debt. Illven if it were actually worth all that complainants claim, it would not bo sufficient to impugn tbe good faith of tbe transfer, for the debt hears constant interest, and it costs something to dispose of real estate and a stock of goods. If moro than the debt should be realized, garnishment proceedings will reach the excess. The testimony shows that Tuttle used other property to pay other debts, and fails to show that he retained anything except that which was exempt.
The representations made by officers of the bank, even if all made as claimed, work no estoppel. No debt was created on the faith of them, and they were simply expressions of confidence in Tuttle’s financial condition, which the conduct of the bank shows it believed to be well founded.
Decree will be entered in favor of the defendants.